                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION AT LEXINGTON
                                   CRIMINAL MINUTES – GENERAL

Magistrate Case No. 19-5041-MAS-1          At Lexington                    Date February 27, 2019

USA vs Mikhy Farrera-Brochez             x present    x custody             bond       OR      Age

PRESENT: HON. MATTHEW A. STINNETT, U.S. MAGISTRATE JUDGE

             Susan Conner            Audio File                 None                Dmitriy Slavin
             Deputy Clerk           Court Reporter           Interpreter        Assistant U.S. Attorney

            Counsel for Defendant       John W. Oakley, II         x present        retained    x appointed

I, Susan Conner, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file
KYED-LEX__5-19-MJ-5041-MAS-1_20190227_111442.

PROCEEDINGS:          PRELIMINARY HEARING and DETENTION HEARING

        The parties appeared for preliminary hearing as noted. Defendant, after being sworn, competently,
knowingly, voluntarily and intelligently waived his right to a preliminary hearing. The Court FINDS probable
cause to believe that a crime has been committed and that the defendant committed the offenses alleged in the
Criminal Complaint. Defendant reserved his right to a detention hearing.

       The Court ORDERS as follows:

       1. The Defendant is held to answer to the within charges pending against him before the United States
          District Court for the Eastern District of Kentucky.

       2. For purposes of docket management, the Court GRANTS WITHOUT PREJUDICE the
          Government’s oral motion for detention. If and when Defendant chooses to seek release, he may, by
          counsel, file a proper motion, and the Court will promptly schedule a detention hearing, where the
          Court will review the issue of Defendant’s pretrial detention de novo.

       3. The Defendant is remanded to the custody of the U.S. Marshal Service pending further proceedings.




Copies: COR, USP, USM

Initials of Deputy Clerk stc
TIC: /03
